United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0719
Issued: July 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2015 appellant filed a timely appeal from a November 12, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left shoulder
condition causally related to the accepted left radial styloid tenosynovitis or to any factors of his
federal employment.
On appeal, appellant generally asserts that his left shoulder condition be accepted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 22, 2007 appellant, then a 62-year-old communications operator, filed an
occupational disease claim alleging that constant computer use at work caused left wrist and
thumb pain. OWCP accepted the condition on May 7, 2007.
Appellant retired on August 31, 2007. He relocated to Georgia, and on June 27, 2011
filed a schedule award claim. In correspondence dated July 7 and September 13, 2011, OWCP
informed appellant of the evidence needed to support a schedule award for the accepted
condition of left radial styloid tenosynovitis.
On June 16, 2011 Dr. Vineet Shah, a Board-certified osteopath specializing in orthopedic
surgery, noted a six-month history of bilateral shoulder pain. He reported that appellant had a
previous right shoulder rotator cuff repair and right elbow nerve decompression. Dr. Shah
described physical examination findings of decreased shoulder range of motion and biceps
tendon tenderness. He diagnosed biceps tendinitis and rotator cuff tendinitis.
Dr. Timothy Henderson, Board-certified in orthopedic surgery, completed an attending
physician’s report on September 19, 2011. He diagnosed left shoulder rotator cuff tear, based on
magnetic resonance imaging (MRI) scan, and physical examination.2 Dr. Henderson advised
that appellant needed surgical repair. In a June 27, 2012 treatment note, he reported appellant’s
complaint of left shoulder pain that had been ongoing for several months and a past history of
surgery to the right hand, elbow, and shoulder. Dr. Henderson provided physical examination
findings and diagnosed rotator cuff tendinitis. In reports dated July 23 through October 18,
2012, he indicated that appellant had left shoulder arthroscopy and rotator cuff repair on July 19,
2012 and described physical examination findings and follow-up care.3
In a December 18, 2013 report, Dr. Chealon Miller, an orthopedic surgeon, noted treating
appellant for bilateral knees. He stated that appellant wanted an impairment rating following a
rotator cuff repair with some residuals. Dr. Miller referred appellant for a functional capacity
evaluation and impairment rating. Coleen Rodney-Brown, a physical therapist, performed a
functional capacity evaluation and impairment evaluation on January 21, 2014. She advised that
appellant was capable of working a light to medium eight-hour workday.
On February 25, 2014 appellant requested that the accepted condition be expanded to
include his left shoulder. He resubmitted the schedule award claim.
In correspondence dated March 27, 2014, OWCP informed appellant that the medical
evidence of record was insufficient to support that his left shoulder condition was caused by the
work incident or the accepted left radial styloid tenosynovitis. Appellant was asked to provide
detailed medical information regarding the cause of the claimed left shoulder condition and was
2

A copy of the MRI scan report is not found in the case record.

3

On May 24, 2013 appellant filed a recurrence claim, stating that he sustained a recurrence of disability on
June 16, 2011. He indicated that, after he retired, his condition worsened and he had not done anything to injure his
shoulder since retirement.

2

given 30 days to respond. In an April 8, 2014 response, he listed his physicians, attached a copy
of the May 7, 2007 acceptance decision, and correspondence from OWCP. A telephone
memorandum dated June 12, 2014, indicated that OWCP informed appellant of the need to
provide medical evidence, as indicated in the March 27, 2014 letter. Appellant submitted no
additional medical evidence.
By decision dated November 12, 2014, OWCP denied appellant’s claim to expand the
accepted condition to include a left shoulder condition because he submitted no medical
evidence to show that the claimed condition was a consequence of the accepted right wrist
injury.
LEGAL PRECEDENT
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.4 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.5
ANALYSIS
The Board finds that appellant has failed to establish a left shoulder condition causally
related to his accepted left wrist radial styloid tenosynovitis or to other factors of his federal
employment.
On his March 22, 2007 claim form appellant indicated that constant computer use at work
had caused left wrist and thumb pain. He did not mention a shoulder condition. The medical
evidence at that time consisted of an April 3, 2007 report from Dr. Bell who reported a history of
bilateral wrist pain with a positive Finkelstein’s test. Dr. Bell provided no physical findings for
the left shoulder. He diagnosed only the accepted radial styloid tenosynovitis. It was not until
June 27, 2011, almost four years after appellant retired, that he alleged a shoulder condition or
filed a schedule award claim. None of the subsequently submitted medical reports from
Dr. Shah, Dr. Henderson, and Dr. Miller included an opinion on causation for a diagnosed left
shoulder rotator cuff tendinitis or rotator cuff tear. OWCP informed appellant on several
occasions of the type of evidence needed to establish that his left shoulder condition was
employment related. In medical evidence provided, none of the physicians have explained the
relationship between the diagnosed left shoulder condition and the accepted wrist injury.6

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

6

See Leslie C. Moore, id.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a left
shoulder condition causally related to his accepted left radial styloid tenosynovitis or any factors
of his federal employment.7
ORDER
IT IS HEREBY ORDERED THAT the November 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

The Board notes that the record contains a recurrence claim, filed by appellant on May 24, 2013. The record
does not indicate that OWCP has not issued a final decision on this claim, and the Board’s jurisdiction extends only
to the review of final decisions by OWCP. 20 C.F.R. 501.2(c); J.B., Docket No. 09-2191 (issued May 14, 2010).

4

